                         Case 20-19844-AJC         Doc 19    Filed 12/17/20      Page 1 of 2




           ORDERED in the Southern District of Florida on December 16, 2020.



                                                                A. Jay Cristol, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          www.flsb.uscourts.gov

          In Re:
          Edelmis O Nazco Vera                                        Case No. 20-19844-AJC
                                                                      Chapter 13
                                               /

            ORDER GRANTING EX-PARTE MOTION TO VACATE DISCHARGE FOR THE
            SOLE PURPOSE OF FILING REAFFIRMATION AGREEMENT WITH TD AUTO
              FINANCE, LLC AND APPROVING THE REAFFIRMATION AGREEMENT

                 THIS CAUSE having come upon Debtor’s Ex-Parte Motion to Vacate Discharge for the

          Sole Purpose of Filing Reaffirmation Agreement with TD Auto Finance, LLC (herein

          “Creditor”) and to Approve the Reaffirmation Agreement (herein “Motion”; ECF#18) on

          December 15, 2020 and the Court having reviewed the Motion and the Reaffirmation

          Agreement, and being otherwise fully advised in the premises, it is;

                 ORDERED AND ADJUDGED:
                 1. Debtor’s Motion is Granted.
                 2. The discharge in the instant case is vacated for the sole purpose of filing the
              Case 20-19844-AJC         Doc 19     Filed 12/17/20     Page 2 of 2




           reaffirmation with TD Auto Finance, LLC.
           3. Creditor, TD Auto Finance, LLC, is directed to file the reaffirmation agreement
   within thirty (30) days of the date of this order.

          4. If the reaffirmation agreement is not filed within thirty (30) days, the clerk of
   Court is directed to re-issue the debtor’s discharge.

                                                  ###

Debtor’s counsel, Robert Sanchez, Esq. is directed to deliver true copies of the foregoing Order
to all interested parties.
